We agree with the hearing court that, despite a defective *826pretrial identification procedure, there was an independent basis for the witness’s in-court identification of the defendant. While the witness was only able to observe the defendant for a short time on the night of the shooting, the area where she observed him was illuminated by four street lights. Furthermore, the witness had seen the defendant, who was dating the witness’s friend, on numerous occasions prior to the shooting (see People v Washington, 111 AD2d 418; People v Dixon, 158 AD2d 467). Altman, J.P., Florio, O’Brien and H. Miller, JJ., concur.